          Case 1:18-cv-12098-WGY Document 51 Filed 09/09/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

SHANNON PRICE, Individually and on)
Behalf of All Others Similarly Situated and
                                  )
On Behalf of the EATON VANCE PROFIT
                                  )
SHARING AND SAVINGS PLAN,         ) Civil Action No. 18-12098-WGY
                                  )
                Plaintiff,        )
                                  )
        vs.                       )
                                  )
EATON VANCE CORPORATION, EATON )
VANCE MANAGEMENT, EATON VANCE )
INVESTMENT COMMITTEE, and DOES 1- )
30, inclusive,                    )
                                  )
                Defendants.       )
                                  )

    NOTICE OF PLAINTIFF’S UNOPPOSED MOTION FOR FINAL APPROVAL OF
                      CLASS ACTION SETTLEMENT


        PLEASE TAKE NOTICE that Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, Plaintiff Shannon Price (“Plaintiff”), now moves the Court for an Order Granting her

Motion for Final Approval of the Class Action Settlement reached by the parties to resolve the

claims of Plaintiff and the proposed Settlement Class.

        In support of this motion, Plaintiff relies upon the accompanying Memorandum of Law in

Support of Plaintiff’s Motion for Final Approval; the Declaration of counsel Charles Field, along

with all exhibits thereto; the Declaration of Christopher Amundson on behalf of the Settlement

Administrator, Analytics LLC, and the exhibit thereto; and all other records, pleadings, and papers

on file in this action.




                                                1
 Case 1:18-cv-12098-WGY Document 51 Filed 09/09/19 Page 2 of 3




Dated: September 9, 2019

                            Respectfully submitted,
                                   /s/ Charles Field   .
                            *Charles Field
                            SANFORD HEISLER SHARP, LLP
                            655 West Broadway, Suite 1700
                            San Diego, CA 92101
                            Telephone: (619) 577-4252
                            Facsimile: (619) 577-4250
                            cfield@sanfordheisler.com

                            Andrew H. Miller (MA Bar # 682496)
                            *Paul Blankenstein
                            SANFORD HEISLER SHARP, LLP
                            1666 Connecticut Avenue NW, Suite 300
                            Washington, DC 20009
                            Telephone: (202) 499-5200
                            Facsimile: (202) 499-5199
                            amiller@sanfordheisler.com

                            *David Sanford
                            *David Tracey
                            *Meredith Firetog
                            SANFORD HEISLER SHARP, LLP
                            1350 Avenue of the Americas, 31st Floor
                            New York, NY 10019
                            Phone: (646) 402-5650
                            Facsimile: (646) 402-5651
                            dtracey@sanfordheisler.com
                            dsanford@sanfordheisler.com
                            mfiretog@sanfordheisler.com
                            * Admitted pro hac vice

                            Attorneys for Plaintiff and the Proposed Class




                               2
         Case 1:18-cv-12098-WGY Document 51 Filed 09/09/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2019, a true and correct copy of the foregoing was
served via the Court’s electronic filing system, which all counsel of record registered as District
of Massachusetts CM/ECF users will receive via electronic notification.




                                                     /s/ Charles Field      .
                                                      Charles Field




                                                3
